Citation Nr: 1451754	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  12-05 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at Capital Regional Medical Center from October 11, 2011 to October 12, 2011.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from August 1976 to October 1981.  This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2012 decisional letter by the Department of Veterans Affairs (VA) Medical Center (MC) in Gainesville, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Gainesville VAMC in January 2012 denied the Veteran's claim for payment or reimbursement for unauthorized medical expenses incurred at Capital Regional Medical Center from October 11, 2011 to October 12, 2011, on the basis that a VA facility was feasibly available to provide the necessary care.  The same reason was given in the January 2012 statement of the case (SOC).  The Veteran disputes this.  

The evidence shows that the Veteran, who usually obtained medical treatment at the Tallahassee VA outpatient clinic (OPC), was seen at Capital Regional Medical Center on the evening of October 11, 2011 with sudden onset right leg pain (9 out of 10 pain level).  This was after the normal operating hours for the VA OPC.  As noted by a VA nurse when the Veteran called VA prior to seeking private hospital treatment, the nearest VA facility was the Lake City VA emergency room, which would have been an approximate 120-mile trip for the Veteran who was rendered unable to walk due to the leg pain that night.  A VA physician's review of the record resulted in a conclusion that VA facilities were feasibly available, but there was no explanation or rationale for the opinion.  Further, as noted in the SOC, a second review of the record by another VA physician resulted in a conclusion that the private medical center furnished care for a non-emergent condition, likewise without any discussion or rationale and without any apparent application of the "prudent layperson" standard (i.e., the condition is of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health).  The Veteran has asserted that two off-duty first-responders, who lived in her building and came to her aid, advised that she be evaluated at the hospital.  

Moreover, the Board notes that in the SOC, the VAMC cited to 38 U.S.C.A. § 1703 and 38 C.F.R. §§ 17.52-17.54, as the pertinent law and regulations underpinning the decision.  These provisions indicate that when VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographic inaccessibility or are not capable of furnishing care or services required, VA may authorize or contract with non-VA facilities for care.  38 U.S.C.A. §  1703(a); 38 C.F.R. § 17.52(a).  However, the Veteran has not contended, and the evidence does not demonstrate, that she actually received prior VA authorization for her private emergency room visit on October 11, 2011.  That is, the issue of prior authorization is not applicable here.  Rather, the applicable statutes (together with their implementing regulations) that should have been considered are 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725, which provide that when a veteran receives treatment at a non-VA facility without prior authorization, such as the case here, there are certain criteria that, if satisfied, will entitle the claimant to payment or reimbursement for the medical expenses incurred for that treatment.  Application of either statute is generally dependent on whether the veteran has an adjudicated service-connected disability (which the Veteran does in this instance).  In short, the Veteran has not been afforded due process in the determination of her claim, and the file must be returned to the VAMC so that a decision is made with consideration of the appropriate law.  

In January 2012, the VAMC sent the Veteran a VCAA letter which referenced the applicable statutes (38 U.S.C.A. § 1725 and § 1728), but the letter is inadequate particularly as it did not completely notify the Veteran of the requisite criteria that must be satisfied under these laws in order to prevail in her claim.  

Accordingly, the case is REMANDED for the following action:

1.  The VAMC should send the Veteran a corrective VCAA letter, notifying her of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim, to include the enumerated criteria of 38 U.S.C.A. § 1725 (and its implementing regulation of 38 C.F.R. § 17.1002) and of 38 U.S.C.A. § 1728 (and its implementing regulation of 38 C.F.R. § 17.120).  

2.  Thereafter, the VAMC should ask a VA physician to review the claims file (including the medical records and the Veteran's assertions) and furnish an opinion, with clear rationale, regarding the following questions:

(a).  Was the Veteran's medical condition on October 11, 2011, of such a nature that a prudent layperson reasonably would have expected that delay in seeking immediate medical attention would have been hazardous to life or health? 

In addressing this question, the examiner should consider whether there was an emergency medical condition manifesting itself by acute symptoms of sufficient severity that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  The examiner should consider and address the Veteran's assertion that two off-duty first responders in her building looked at her knee and said she needed to be seen and X-rayed for fracture.  

(b).  Were VA facilities feasibly available on the evening of October 11, 2011, and would an attempt to use them beforehand have been reasonable by a prudent layperson? 

In addressing this question, the examiner may consider such factors as whether the VA facility had available room, the relative distance involved in obtaining VA and private treatment, the urgency of the Veteran's medical condition, the nature of treatment making it necessary or economically advisable to use non-VA facilities, or if the Veteran was prudent in going to the non-VA facility. 

3.  Then, the VAMC should readjudicate the claim, to include consideration of all evidence received since the SOC, and all applicable statutory and regulatory provisions including 38 U.S.C.A. §§  1725, 1728 and 38 C.F.R. §§  17.120, 17.1002.  If the Veteran is found to be ineligible for reimbursement under either statute, the VAMC should clearly explain its decision with citation to the applicable statute and regulations.  If the claim remains denied, the VAMC should issue an appropriate supplemental SOC, and afford the Veteran the opportunity to respond.  Then, it should return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2014).

